DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 25-27, 16-17, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 5,789,781) in view of Yen et al. (US 2013/0256801) and Lim et al. (US 2015/0293417). 
Regarding Claim 1, McKitterick discloses device (Figures 4-5, 6, Figures 4-5 shows a device comprising two symmetric transistors, Figure 6 shows transistor pairs connected to operate as a single symmetric transistor), comprising: 
a diode circuit on a substrate (comprising diode circuit 26 on substrate 40, Figures 4-5) and coupled between a first input/output (I/O) pin (pin at 32, Figures 4-5) and a second I/O pin of a circuit (pin at 34, Figures 4-5), and configured to be turned off (Column 2, lines 7-9, discussing prior art and motivation for improvements “…In a Pass Gate, which is used to block current when desired, this behavior is definitely undesirable”), wherein the diode circuit comprises a first transistor (28) that is coupled to the first I/O pin (28 coupled to the pin at 32) and a second transistor (30) that is coupled to the second I/O pin (30 coupled to the pin at 34), 
wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit and a second discharging path for the second I/O pin of the circuit (26 function as a pass gate, Column 4, lines 20-25, Column 2, lines 7-9, discussing prior art and motivation for improvements “…In a Pass Gate, which is used to block current when desired, this behavior is definitely undesirable”), 
wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (source 32 of 28), and is independent from a first gate structure of the first transistor (gate structure 36 of 28), wherein the diode circuit further comprises an interconnection structure (comprising 50, 48), the interconnection structure comprises a first contact (50), and a second contact (48), 
wherein the first transistor and the second transistor comprise an active region comprising a first portion (comprising the source 32 of 28), a second portion (comprising drains 44, 46 of 28, 30 respectively), and a third portion (comprising source 34 of 30), the second portion corresponding to a second source/drain terminal of the first transistor and a source/drain terminal of the second transistor is on the substrate (44, 46 of 28, 30 respectively), the first gate structure of the first transistor and a second gate structure of the second transistor (a second gate structure 38 of 30) are over the second portion (48 over 50, Figures 4-5), the first contact is over the second portion (50 over the second portion), and the second contact is over the first contact, the first gate structure, and the second gate structure (48 over the first contact 50, the first gate structure 36, and the second gate structure 38, Figures 4-5), 
wherein the first portion and the third portion are in contact with the substrate (source 32 and source 34 portions in contact with substrate 40  via 24, Figures 4-5),
wherein the first contact receiving a first voltage (voltage received at the drain/drain node 50 in Figure 3, Column 4, line 66-Column 5, line 9 describes voltage at drain/drain node of Figure 6), the substrate, and the second contact receiving a second voltage (applied gate voltage at 48, Figure 3) are in different layers (the first contact 50, substrate 40, and the second contact 48 are in different layers, Figures 4-5), and the first contact receiving the first voltage is between the substrate and the second contact receiving the second voltage (the first contact 50 is between the substrate 40 and the second contact 48, note that gate is above the source drain layer and the first contact 50 layer, gate contact layer and the first contact layer above it).
McKitterick does not specifically disclose that the second contact receiving the same/first voltage (second voltage being same as the first voltage) and the second contact and the first gate structure are in different layers.
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common drain/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over common contact to source/drain 132,122, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection 105, M2/205 in Figure 2C and described in Paragraph 30 and the first gate structure 135 in different layers). Yen also discloses in Figure 2C the contact/metal layer M1 and the contact/metal layer M2 interconnected by vias but does not specifically disclose the second contact receiving same/first voltage as the first contact.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection at a node (T12 and T22 with common source/drain connection at a node, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first contact (comprising contacts between the drain of T12, T22, not labelled, Figures 2B, 3-6) and a second contact (comprising BL1, Figures 2B, 3-4, 5A-C, 6),
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application),
and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first contact, first gate structure and the second gate structure, Figures viewed with gate as the top side in Figure 4, viewed similar to the view of Figure 2A of the instant application), 
wherein the first contact receiving a first voltage, the substrate and the second contact receiving the first voltage are in different layers (first contact comprising the contact between the drain of T12, T22, not labelled, Figures 2B, 3-6 and a second contact comprising BL1, Figures 2B, 3-4, 5A-C, 6 and interconnected and receives the same voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference and provide interconnection between the first contact and the second contact as taught by Lim to such that both contact can receive the same voltage. 
Regarding Claim 2, combination of McKitterick, Yen and Lim discloses the device of Claim 1, wherein the first transistor is coupled between a node and the first I/O pin (28 coupled between the first I/O pad and a node 59, Figures 4-5), wherein the second transistor is coupled between the node and the second I/O pin (30 coupled between the second I/O pad and 50, Figures 4-5), wherein the node, a control terminal of the first transistor, and a control terminal of the second transistor are configured to receive the first voltage, in order to turn off the first transistor and the second transistor (voltage received at 48 coupled to the control gates of 28, 30, Figures 4-5, Column 3, line 51, “…applied gate voltage” gate terminals of T12, T22, and the node connected to BL1, Figures 2B, 3-4, 5A-C, 6 of Lim in the combination). 
Regarding Claim 3, combination of McKitterick, Yen and Lim discloses the device of Claim 2, wherein the second portion of the active region corresponds to the node (second portion corresponds to 50, Figure 4-5), wherein the first gate structure is over the active region and between the first portion and the second portion of the active region (36 over and between the first and second portions of the active region, Figures 4-5), and configured to operate as the control terminal of the first transistor (gate 36 receives the control voltage to control the switching states of 30, Figures 4-5), wherein the second gate structure is over the active region and between the second portion and the third portion of the active region (38 over and between the third and second portions of the active region, Figures 4-5), and configured to operate as the control terminal of the second transistor (gate 38 receives the control voltage to control the switching states of 28, Figures 4-5), wherein the interconnection structure is arranged to couple the first gate structure, the second gate structure, and the second portion of the active region to each other (McKitterick, Figures 4-5, Lim, Figure 4).
Regarding Claim 4, combination of McKitterick, Yen and Lim discloses the device of Claim 2, wherein the second discharging path is from the second I/O pin to a second bulk terminal of the second transistor (Figures 4-5 in McKitterick).
Regarding Claim 5, combination of McKitterick, Yen and Lim does not specifically disclose that a width of the diode circuit in the device of Claim 1, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 25 combination of McKitterick, Yen and Lim discloses the device of Claim 3, wherein the first contact is disposed over and coupled to the second portion of the active region (McKitterick, 50 disposed over the second portion, Figures 4-5).
Claim 26 basically recites the same limitations as Claim 5, except that the device of Claim 25 is recited.  Therefore, Claim 26 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 27, combination of McKitterick, Yen and Lim discloses the device of Claim 1, wherein the second discharging path is from the second I/O pin to a second bulk terminal of the second transistor (the second discharge path from the second I/O pin at 34 to the bulk of 30, Figures 4-5).
Regarding Claim 16, McKitterick discloses a method (Figures 4-5, Figures 4-5 shows a device comprising two symmetric transistors, Figure 6 shows transistor pairs connected to operate as a single symmetric transistor), comprising: 
coupling transistors on a substrate (comprising transistors in 26, Figures 4-5), which are integrally at an active region and adjacent to each other (Figures 4-5), between a first input/output (I/O) pin (pin at 32, Figures 4-5) and a second I/O pin of a circuit (pin at 34, Figures 4-5); and 
turning off the transistors, in order to provide a first discharging path from the first I/O pin to a first bulk of a first transistor and to provide a second discharging path for the second I/O pin (26 function as a pass gate, Column 4, lines 20-25, discussing prior art and motivation for improvements “…In a Pass Gate, which is used to block current when desired, this behavior is definitely undesirable”), 
wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (source 32 of 28), and is independent from a first gate structure of the first transistor (32 is independent of a gate structure 36 of 28), 
wherein an interconnection structure comprises a first contact (comprising 50, Figures 4-5) and a second contact (comprising 48, Figures 4-5), 
wherein the transistors comprises the first transistor and a second transistor (28, 30 respectively, Figures 4-5), wherein the first transistor and the second transistor comprise an active region comprising a first portion (comprising the source 32 of 28), a second portion (comprising drains 44, 46 of 28, 30 respectively), and a third portion (comprising source 34 of 30), the second portion corresponding to a second source/drain terminal of the first transistor and a source/drain terminal of the second transistor is on the substrate (44, 46 of 28, 30 respectively), the first gate structure of the first transistor and a second gate structure of the second transistor (a second gate structure 38 of 30) are over the second portion (48 over 50, Figures 4-5), the first contact is over the second portion (50 over the second portion), and the second contact is over the first contact, the first gate structure, and the second gate structure (48 over the first contact 50, the first gate structure 36, and the second gate structure 38, Figures 4-5), 
wherein the first portion and the third portion are in contact with the substrate (source 32 and source 34 portions in contact with substrate 40  via 24, Figures 4-5).
(Figure 3A/3B), wherein the second contact and the first gate structure are coupled to receive a voltage (applied gate voltage at 48, Figure 3).
McKitterick does not specifically disclose that the second contact and the first gate structure are in different layers and are being coupled to the first contact to receive the voltage.
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common drain/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows M1, M2 layers having interconnecting vias). Yen does not specifically disclose the second contact and the first contact being coupled to the first contact to receive the/same voltage.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection at a node (T12 and T22 with common source/drain connection at a node, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first contact (comprising contacts between the drain of T12, T22, not labelled, Figures 2B, 3-6) and a second contact (comprising BL1, Figures 2B, 3-4, 5A-C, 6),
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application),
and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first contact, first gate structure and the second gate structure, Figures viewed with gate as the top side in Figure 4, viewed similar to the view of Figure 2A of the instant application), 
wherein the first contact receiving a first voltage, the substrate and the second contact receiving the first voltage are in different layers (first contact comprising the contact between the drain of T12, T22, not labelled, Figures 2B, 3-6 and a second contact comprising BL1, Figures 2B, 3-4, 5A-C, 6 and interconnected and receives the same voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference and provide interconnection between the first contact and the second contact as taught by Lim to such that both contact can receive the same voltage. 
Regarding Claim 17, combination of McKitterick, Yen and Lim discloses the method of Claim 16, wherein turning off the transistors comprises: 
transmitting the voltage to a node which is coupled to a control terminal of the first transistor, the second source/drain terminal of the first transistor, a control terminal of the second transistor, and the first source/drain terminal of the second transistor, in order to turn off the first transistor and the second transistor (transmitting gate voltage to 48 coupled to gate/control terminal 36 of 28 and a gate/control terminal 38 of 30, Figures 4-5, having interconnection C2 in Figure 5B of Lim between the first contact and the second contact in the combination), wherein the first source/drain terminal of the first transistor is coupled to the first I/O pin, and a second source/drain terminal of the second transistor is coupled to the second I/O pin (body/bulk terminals 40 coupled to the first and second I/O pins respectively, Figures 4-5 of McKitterick). 
Claim 28 basically recites the same limitations as Claim 3, except that the method of Claim 29 is recited.  Therefore, Claim 28 is rejected at least for the same reasons as for Claim 5.
Regarding Claim 29, combination of McKitterick, Yen and Lim discloses the method of Claim 28, wherein the first contact is disposed over and coupled to the second portion of the active region (McKitterick, 50 disposed over the second portion, Figures 4-5).
Claim 30 basically recites the same limitations as Claim 5, except that the method of Claim 29 is recited.  Therefore Claim 30 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 31, combination of McKitterick, Yen and Lim discloses the method of Claim 16, wherein the second discharging path is from the second I/O pin to a second bulk terminal of the second transistor (the second discharge path from the second I/O pin at 34 to the bulk of 30, Figures 4-5).

Claims 21-24, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over McKitterick (US 5,789,781) in view of Mallikarjunaswamy (US 2011/0127602) and Yen et al. (US 2013/0256801).
Regarding Claim 21, McKitterick discloses circuit (Figures 4-5 used for reference), comprising: 
a diode circuit on a substrate (comprising diode circuit 26 on substrate 40, Figures 4-5) and coupled between a first I/O pin (pin at 32, Figures 4-5) and a second I/O pin (pin at 34, Figures 4-5) of a circuit (circuit in Figures 4-5), and comprising a first transistor (28 coupled to the pin at 32) and a second transistor (30 coupled to the pin at 34), 
wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit (26 function as a pass gate, Column 4, lines 20-25, Column 2, lines 7-9, discussing prior art and motivation for improvements “…In a Pass Gate, which is used to block current when desired, this behavior is definitely undesirable”); and 
an active region (active region at 28, 30, Figures 4-5) wherein the first transistor is at the active region (28 at the active region, Figures 4-5), wherein the first I/O pin corresponds to a source/drain terminal of the first transistor (source 32 of 28, Figures 4-5), and is independent from a first gate structure of the first transistor (gate structure 34 of 28, Figures 4-5), wherein the diode circuit further comprises an interconnection structure (comprising 50, 48, Figures 4-5), the interconnection structure comprises a first contact (50, Figures 4-5), and a second contact (48, Figures 4-5), wherein the  first contact is between the second contact and the substrate (first contact 50 between substrate 40 and the second contact 48, Figures 4-5), 
wherein the second contact and the first gate structure extend along different directions in a plane that is parallel to a top of the substrate (gate structure 36, 38 and the second contact extend in different/perpendicular directions to each other in a plane parallel to a top of the substrate 40, Figures 4-5). 
McKitterick does not specifically disclose that the diode circuit further comprises two dummy gates, wherein the dummy gates cover two edges of the active region and disclose that the second contact and the first gate structure are in different layers and extending directions being in planes.
Mallikarjunaswamy discloses a MOS transistor structure comprising source, drain and gate terminals and further including two dummy gates that cover two edges of the active region of the MOS transistor (Figure 7, dummy gates 428 cover the two edges of active region comprising source/drain region of the MOS transistor 410).
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers and extend along in different directions in planes that are parallel to a top of the substrate (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, 135 cross sectional view/extending perpendicular to the plane of view and second contact 105, M2/205 horizontal to the plane of view in Figure 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the circuit of McKitterick, dummy gates as taught by Mallikarjunaswamy, in circuits where trenches are used only for device isolation (see Paragraph 51, Mallikarjunaswamy), and to form the second contact and the first gate structure in different layers by forming multilayer metal layers/planes as taught by Yen to provide isolation between signal lines to reduce noise interference. 
Regarding Claim 22, combination of McKitterick, Yen and Mallikajunaswamy discloses the circuit of Claim 21, wherein the first gate structure is over the active region and configured to receive a voltage, in order to turn off the first transistor (ON/OFF input to the gate of Mn3, gate of Mn3 over the active region of source/drain, Figures 4-5, ground voltage connected to the gates of Mn3).
Regarding Claim 23, combination of McKitterick, Yen and Mallikajunaswamy discloses the circuit of Claim 22, wherein the diode circuit is further configured to provide a second discharging path for the second I/O pin to a second bulk terminal of the second transistor (discharge path from the I/O pin at 34 to the bulk terminal 42 of 30, Figures 4-5), wherein a second gate structure of the second transistor is over the active region and configured to receive the voltage, in order to turn off the second transistor (ON/OFF input to the gate of 30, gate of 30 over the active region configured to receive voltage applied to 48, Figures 4-5).
Regarding Claim 24, combination of McKitterick, Yen and Mallikarjunaswamy does not specifically disclose that a width of the diode circuit in the device of Claim 21, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 32, combination of McKitterick, Yen and Mallikarjunaswamy discloses the device of Claim 3, wherein the first contact is disposed over and coupled to the second portion of the active region (McKitterick, 50 disposed over the second portion, Figures 4-5).
Regarding Claim 33, combination of McKitterick, Yen and Mallikajunaswamy discloses the circuit of Claim 32, wherein the second contact couples together the first gate structure of the first transistor, and a second gate structure of the second transistor (48 couples together 36, 38, Figures 4-5). Combination of McKitterick and Mallikajunaswamy does not disclose the second contact couples the first contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move/lower the second contact to be coupled to the first contact also, such that same voltage can be applied to the second contact and the first contact.
Claims 21-24, 32-33 are ejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0243712) in view of Mallikarjunaswamy (US 2011/0127602) and Yen et al. (US 2013/0256801).
Regarding Claim 21, Yamada discloses a circuit (Figures 4-5), comprising: a diode circuit on a substrate (comprising Mn3, D1/D4, Mn4,D2/D5 on substrate 101, Figures 4-5, Paragraph 79, “….a substrate including the impurity area..”) coupled between a first I/O pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled to the IN/OUT terminal, Figures 4-5), and comprising a first transistor and a second transistor (comprising Mn3, Mn4, Figures 4-5), wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit (the first discharge path from the first I/O pin, IN/OUT in Figure 5 to the node via the body diode of Mn3); and 
an active region, wherein the first transistor is formed at the active region (region of the semiconductor substrate where the transistors Mn3, Mn4 in Figures 4-5 are formed, comprising 100 with doped regions),
wherein the first I/O pin corresponds to a source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),
wherein the diode circuit further comprises an interconnection structure (interconnection structure comprising connection from the gates to the common source/drain, Figure 5), the interconnection structure comprises a first contact and a second contact, wherein the first contact is between the second contact and the substrate (a first contact comprising contact in common source/drain region and a second contact comprising the contacts between gate and common source/drain, with the common source/drain contact coupled to ground/substrate, Figure 5).
Yamada does not disclose the diode circuit further comprises two dummy gates, wherein the dummy gates cover two edges of the active region, and disclose that the second contact and the first gate structure are in different layers and extend along in different directions in planes that are parallel to the a top of the substrate.
Mallikarjunaswamy discloses a MOS transistor structure comprising source, drain and gate terminals and further including two dummy gates that cover two edges of the active region of the MOS transistor (Figure 7, dummy gates 428 cover the two edges of active region comprising source/drain region of the MOS transistor 410).
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers and extend along in different directions in planes that are parallel to a top of the substrate (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, 135 cross sectional view/extending perpendicular to the plane of view and second contact 105, M2/205 horizontal to the plane of view in Figure 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the circuit of Yamada, dummy gates as taught by Mallikarjunaswamy, in circuits where trenches are used only for device isolation (see Paragraph 51, Mallikarjunaswamy), and to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference. 
Regarding Claim 22, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 21, wherein the first gate structure is over the active region and configured to receive a voltage, in order to turn off the first transistor (ON/OFF input to the gate of Mn3, gate of Mn3 over the active region of source/drain, Figures 4-5, ground voltage connected to the gates of Mn3).
Regarding Claim 23, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 22, wherein the diode circuit is further configured to provide a second discharging path for the second I/O pin to a second bulk terminal of the second transistor (Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”), wherein a second gate structure of the second transistor is over the active region and configured to receive the voltage, in order to turn off the second transistor (ON/OFF input to the gate of Mn4, gate of Mn4 over the active region of source/drain of Mn4, Figures 4-5).
Regarding Claim 24, combination of Yamada, Mallikajunaswamy and Yen does not specifically disclose that a width of the diode circuit in the device of Claim 21, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 32, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 21, wherein the first contact is disposed over and coupled to the active region (Figures 4-5).
Regarding Claim 33, combination of Yamada, Mallikajunaswamy and Yen discloses the circuit of Claim 32, wherein the second contact couples together the first contact, the first gate structure of the first transistor, and a second gate structure of the second transistor (Figures 4-5).
Claims 1-5, 16-17, 25-31 are ejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0243712) in view of Lim et al. (US 2015/0293417) and Yen et al. (US 2013/0256801).
Regarding Claim 1, Yamada discloses a device (Figures 4-5), comprising: 
a diode circuit formed on a substrate (comprising Mn3,D1/D4, Mn4,D2/D5 formed on a substrate, Figures 4-5, substrate not shown in Figures, recited in Paragraph 79) coupled between a first input/output (I/O) pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled to the IN/OUT terminal, Figures 4-5), and configured to be turned off (ON/OFF input to gate of Mn3, Mn4, Figures 4-5), wherein the diode circuit comprises a first transistor that is coupled to the first I/O pin (Mn3 in Figures 4-5 is a transistor) and a second transistor that is coupled to the second I/O pin (Mn4 coupled to the node and the IN/OUT pin),
wherein the diode circuit is configured to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor of the circuit (the first discharge path from the first I/O pin, IN/OUT in Figure 5 to the node via the body diode of Mn3) and a second discharging path for the second I/O pin of the circuit (Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”),
wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),
wherein the diode circuit further comprises an interconnection structure (interconnection structure comprising connection from the gates to the common source/drain, Figure 5), the interconnection structure comprises a first contact and a second contact (a first contact comprising contact in common source/drain region and a second contact comprising the contacts between gate and common source/drain, with the common source/drain contact coupled to ground/substrate, Figure 5),
wherein the first transistor and the second transistor comprise an active region comprising a first portion, a second portion, and a third portion (active region corresponding to the source/drain of the first transistor and the second transistor being a second portion, and a first portion and a third portion being any part of the remaining active region, Figure 5), the second portion corresponding to a second source/drain terminal of the first transistor and a source/drain terminal of the second transistor is on the substrate (active region corresponding to a second source/drain of the first transistor and a source/drain terminal of the second transistor, Figure 5), the first gate structure of the first transistor and a second gate structure of the second transistor are over the second portion (first gate structure over the source/drain of the first transistor and the second gate structure above the source/drain of the second transistor in the schematic shown in Figure 5), the first contact is over the second portion (common source/drain contact over the second portion, Figure 5), the second contact is over the first gate structure and the second gate structure (the second contact- comprising contacts from the gates Mn3, Mn4 to the common source/drain terminal- over the first gate structure and the second gate structure Figure 5), wherein the first portion and third portion are in contact with the substrate (Paragraph 79, “….a substrate including the impurity area..”), 
wherein the first contact is receiving a first voltage, the substrate and the second contact is receiving the first voltage are in different layers (the voltage received by the first contact between the first and second source/drain terminals same as the voltage received by the second contact between the first and second gate structure, source/drain layer having the first contact, substrate layer and the second contact being different layers, Figures 4-5 shows the schematic ), the first contact receiving the first voltage is between the substrate and the second contact receiving the first voltage (Figures 4-5, source/drain terminals and the gate structure in the schematics being on the substrate).
Yamada does not specifically disclose the second contact is over the first contact and the second contact and the first gate structure are in different layers.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection (T12 and T22 with common source/drain connection, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first contact (comprising contacts between the drain of T12, T22, not labelled, Figures 2B, 3-6) and a second contact (comprising BL1, Figures 2B, 3-4, 5A-C, 6),
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application), and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first contact, first gate structure and the second gate structure, Figures viewed with gate as the top side in Figure 4, viewed similar to the view of Figure 2A of the instant application).
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact, the substrate and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows signal line 155 formed by multilayer metal layers having vias connecting metal layers).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate structure of Yamada as taught by Lim, to optimize the layer structure based on the design conditions such as size, space, number of contacts, type of transistors and gate bias requirements and to form the second contact, the substrate and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference.  
Regarding Claim 2, combination of Yamada, Lim and Yen discloses the device of Claim 1, wherein the first transistor is coupled between a node and the first I/O pin (Mn3 is coupled between a node coupled to other/second source/drain of Mn3, Mn4, Figures 4-5), wherein the second transistor (comprising Mn4, Figures 4-5) is coupled between the node and the second I/O pin (Mn4 coupled to the node and the IN/OUT pin), wherein the node, a control terminal of the first transistor, and a control terminal of the second transistor are configured to receive a first voltage (the node and control terminals/gate terminals of Mn3, Mn4 are configured to receive the ON/OFF signal as shown in Figures 4-5), in order to turn off the first transistor and the second transistor (by applying OFF signal to the gates of Mn3 and Mn4 in order to turn off the transistors, Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”).
Regarding Claim 3, combination of Yamada, Lim and Yen discloses the device of Claim 2, wherein the first transistor and the second transistor comprises: 
wherein the second portion of the active region corresponds to the node (the second portion corresponds to the node, Figure 5); 
wherein the first gate structure (gate of transistor Mn3 schematically shown in Figure 5) is configured to operate as the control terminal of the first transistor (gate region of Mn3 is the control terminal receiving control voltage in Figure 5); 
wherein the second gate structure (gate of Mn4, Figure 5) is configured to operate as the control terminal of the second transistor (gate region of Mn4 arranged between the commonly coupled drain/source region and the drain/source region and of the Mn3 schematically shown in Figure 5); and 
wherein the interconnection structure arranged to couple the first gate structure, the second gate structure, and the second portion of the active region to each other (structure corresponding to the commonly coupled source/drain region and the gates of MN3, Mn4, Figure 5).
Regarding Claim 4, combination of Yamada, Lim and Yen discloses the device of Claim 2, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Regarding Claim 5, combination of Yamada, Yen and Lim does not specifically disclose that a width of the diode circuit in the device of Claim 1, is equal to or less than about three times a distance of a poly pitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the width of the diode circuit in relation to the poly pitch based on the design rule and conditions such as limits to the contact resistivities at the source/drain regions and control gates and contact poly pitch scaling.
Regarding Claim 16, Yamada discloses a method (Figures 4-5), comprising: 
coupling transistors formed on a substrate (comprising Mn3 with D1, Mn4 with D2 formed on a substrate, Figures 4-5, substrate not shown in Figures, recited in Paragraph 79), which are integrally formed at an active region and adjacent to each other (Mn3, Mn4 source/drain to drain/source coupled, Figures 4-5), between a first input/output (I/O) pin (IN/OUT coupled to Mn3, Figures 4-5) and a second I/O pin (IN/OUT coupled to Mn4, Figures 4-5) of a circuit (circuit being coupled to the IN/OUT terminal, Figures 4-5); and 
turning off the one or more transistors, in order to provide a first discharging path from the first I/O pin to a first bulk terminal of the first transistor (the first discharge path from the first I/O pin, IN/OUT in Figure 5 to the node via the body diode of Mn3) and to provide a second discharging path for the second I/O pin (Figures 4-5, Paragraph 57, “The serial circuit functions as a switch element for making the source terminals of the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 become the ground potential when the third n-channel MOSFET Mn3 and the fourth n-channel MOSFET Mn4 are OFF”),
wherein the first I/O pin corresponds to a first source/drain terminal of the first transistor (first I/O pin corresponds to a source/drain of Mn3, Figures 4-5), and is independent from a first gate structure of the first transistor (the first I/O pin corresponds to the source/drain of Mn3 is not directly coupled to a gate structure of Mn3 schematically shown in Figure 5),
wherein an interconnection structure (interconnection structure comprising connection from the gates to the common drain, Figure 5) comprises a first contact and a second contact (a first contact comprising contact in common source/drain region and a second contact comprising the contacts between gate and common source/drain, with the common source/drain contact coupled to ground/substrate, Figure 5).  
 wherein the transistors comprises the first transistor and a second transistor (Mn3, Mn4 respectively, Figures 4-5), wherein the first transistor and the second transistor comprise an active region comprising a first portion, a second portion, and a third portion (active region corresponding to the source/drain of the first transistor and the second transistor being a second portion, and a first portion and a third portion being any part of the remaining active region, Figure 5), the second portion corresponding to a source/drain terminal of the first transistor and a source/drain terminal of the second transistor is on the substrate (active region corresponding to the source/drain of the first transistor and the second transistor, Figure 5), 
the first gate structure of the first transistor and a second gate structure of the second transistor are over the second portion (first gate structure over the source/drain of the first transistor and the second gate structure above the source/drain of the second transistor in the schematic shown in Figure 5), the first contact is over the second portion (common source/drain contact over the second portion, Figure 5), the second contact is over the first gate structure and the second gate structure (the second contact- comprising contacts from the gates Mn3, Mn4 to the common source/drain terminal- over the first gate structure and the second gate structure Figure 5), wherein the first portion and third portion are in contact with the substrate (Paragraph 79, “….a substrate including the impurity area..”), wherein the second contact and the first gate structure are coupled to the first contact to receive a voltage (Figures 4-5 shows the second contact, the first gate structure coupled to first contact, the voltage received by the first contact between the first and second source/drain terminals same as the voltage received by the second contact between the first and second gate structure).
Yamada does not specifically disclose the second contact is over the first contact and the second contact and the first gate structure are in different layers.
Lim discloses a diode circuit (Figures 1-7) formed on a substrate (comprising 101, Figures 5A-C, 6) comprising a first transistor and a second transistor (T12, T22, Figures 2B, 3-4, 5A-C, 6) with common source/drain connection (T12 and T22 with common source/drain connection, Figures 2B, 3-4, 5A-C, 6) and a gate interconnection structure (comprising BL1, CC, contact between drain of T12, T22, not labelled, and the connection C2 between the contacts, Figures 2B, 3-4, 5A-C, 6) that comprises a first contact (comprising contacts between the drain of T12, T22, not labelled, Figures 2B, 3-6) and a second contact (comprising BL1, Figures 2B, 3-4, 5A-C, 6),
the first contact is over a second portion of an active region comprising the source drain regions of the first and second transistors (the first contact over the source/drain region of the T12, T22 in Figure 4 viewed with gate as the top side, similar to the view of Figure 2A of the instant application), and the second contact is over the first contact, the first gate structure and the second gate structure (BL1 over the first contact, first gate structure and the second gate structure, Figures viewed with gate as the top side in Figure 4, viewed similar to the view of Figure 2A of the instant application).
Yen discloses a device (110, Figures 1A-1B, 2A-2C) comprising a first MOS transistor comprising a first gate structure (120 comprising 125, Figures 2A-2C) and a second MOS transistor comprising a second gate structure (130 comprising 135, Figures 2A-2C) and an interconnection structure comprising a first contact (common source/drain connection 132, 122, Figures 2A-2C) and a second contact (common connection of gates 135, 125 to 105, Figures 2A-2C), wherein the second contact is over the first contact (second contact/common connection of gates 135, 125 over 155, Figures 2A-2C), and the second contact and the first gate structure are in different layers (Figures 2A-2B shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, Figure 2C shows signal line 155 formed by multilayer metal layers having vias connecting metal layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gate structure of Yamada as taught by Lim, to optimize the layer structure based on the design conditions such as size, space, number of contacts, type of transistors and gate bias requirements and to form the second contact and the first gate structure in different layers by forming multilayer metal layers as taught by Yen to provide isolation between signal lines to reduce noise interference. 
Regarding Claim 17, combination of Yamada, Lim and Yen discloses the method of Claim 16, wherein turning off the transistors comprises: 
transmitting a voltage to a node (node comprising common source/drain terminal, Figure 5) which is coupled to a control terminal and a first terminal of the first transistor and a control terminal and a first terminal of the second transistor, in order to turn off the first transistor and the second transistor (transmitting gate voltage to gate/control terminal and body/bulk terminal of Mn3 and a gate/control terminal and a bulk/body terminal of Mn4, Figures 4-5), 
wherein the first source/drain terminal of the first transistor is coupled to the first I/O pin, and a second source/drain terminal of the second transistor is coupled to the second I/O pin (first source/drain terminal of Mn3, Mn4 coupled to the first and the second I/O pins respectively, Figures 4-5). 
Regarding Claim 25, combination of Yamada, Lim and Yen discloses the device of Claim 3, wherein the first contact is disposed over and coupled to the second portion of the active region (Figure 6, C2 disposed over DE2, DE2, Paragraph 94, “…a transparent conductive layer is formed on the base substrate 101 on which the contact holes C1, C2 and C3 are formed.  The transparent conductive layer is patterned to form a bridge electrode BE, which connects the second drain electrodes DE2 of the second transistors T12 and T22 and the first breakup line BL1 through the second contact hole C2.  The common contact part CC is at least partially defined by the bridge electrode BE, which connects the second drain electrodes DE2 and the first breakup line BL1 through the second contact hole C2”).
Claim 26 basically recites the same limitations as Claim 5, except that the device of Claim 25 is recited.  Therefore Claim 26 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 27, combination of Yamada, Lim and Yen discloses the device of Claim 1, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Claim 28 basically recites the method corresponding to the device of Claim 3, therefore rejected at least for the same reasons as for Claim 3.
Regarding Claim 29, combination of Yamada, Lim and Yen discloses the method of Claim 28, wherein the first contact is disposed over and coupled to the second portion of the active region (Figure 6, C2 disposed over DE2, DE2, Paragraph 94, “…a transparent conductive layer is formed on the base substrate 101 on which the contact holes C1, C2 and C3 are formed.  The transparent conductive layer is patterned to form a bridge electrode BE, which connects the second drain electrodes DE2 of the second transistors T12 and T22 and the first breakup line BL1 through the second contact hole C2.  The common contact part CC is at least partially defined by the bridge electrode BE, which connects the second drain electrodes DE2 and the first breakup line BL1 through the second contact hole C2”).
Claim 30 basically recites the same limitations as Claim 5, except that the method of Claim 29 is recited.  Therefore Claim 30 is rejected at least for the same reasons as for Claim 5. 
Regarding Claim 31, combination of Yamada, Lim and Yen discloses the method of Claim 16, wherein the second discharging path is from the second I/O pin to a bulk terminal of the second transistor (the second discharge path from the second I/O pin, OUT/IN in Figure 5 of Yamada to the node via the body diode of Mn4).
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection addressing the new limitations.
Regarding Applicant’s arguments, on Pages 10-12 of the Remarks toward Claim 1 and secondary references Yen and Lim, examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references McKitterick, Yen and Lim applied in the rejection of Claim 1 and its dependent Claims individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments, on Pages 10 of the Remarks, toward  secondary reference Yen, examiner respectfully notes that Yen is brought in for the obviousness teaching of the limitation of “the second contact and first gate structure are in different layers (Yen, Figure 2C, showing different metal/contact layers). Yen discloses in Paragraph 30, “…embodiments shown in FIG. 2C, drain 122 of PMOS transistor 120 and drain 132 of NMOS transistor 130 are connected at a M1 connection 201. Similarly, diode 170 and the gate structure 145 of transistor 140 are connected at a M1 connection 202. The signal line 155 between the drains 122 and 132, and diode 170 and gate structure 145 can be at any metal level or combination of metal levels. For example, the signal line 155 can be at M1 level, M2 level, such as M2 connection 205…”. It is noted that Figure 2C of the reference shows layers M1 and M2 described in Paragraph 30 as different layers, M2 being above M1; claimed limitation of the first contact comprising common drain/drain 132, 122 contact at M1 layer and first gate structure comprising 135, 125 contact 205/105 at M2 layer which is a different layer than M1. 
Regarding Applicant’s arguments, on Pages 10-11 of the Remarks toward Lim reference, examiner respectfully notes that the reference is relied upon for the obviousness teaching of a first contact or drain DE2/drain DE2 connection of a diode/transistor circuit interconnected by C2 to a second contact or common node BL1 of a gate structure GE2, GE2 of the circuit such as to receive the same voltage as shown in Figure 5B of Lim. 
Regarding Applicant’s arguments, on Page 12 of the Remarks toward dependent Claims 2-5, 25-27 due to dependency to Claim 1, please see the response to arguments toward Claim 1. 
	Regarding Applicant’s arguments, on Pages 13-15 of the Remarks toward Claim 16 and secondary references Yen and Lim, examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In response to applicant's arguments against the references McKitterick, Yen and Lim applied in the rejection of Claim 16 and its dependent Claims individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments on Pages 13-15 toward Claim 16 and secondary references Yen and Lim are substantially same as those toward Claim 1, therefore please the response to arguments toward Claim 1 above. 
Regarding Applicant’s arguments, on Page 15 of the Remarks toward dependent Claims 17, 28-31 due to dependency to Claim 16, please see the response to arguments toward Claim 16. 
Regarding Applicant’s arguments, on Page 16 of the Remarks toward Yen reference and Claim 21 limitation of “the second contact and the first gate structure are in different layers and extend along different directions in planes that are parallel to a top of the substrate”, examiner respectfully notes that primary reference McKitterick discloses the second contact and the first gate structure extend along different directions in a plane, that are parallel to a top of the substrate and Yen discloses the first gate structure and the second contact in different layers as discussed above. 
Regarding Applicant’s arguments, on Page 16 of the Remarks that Yen reference fails to disclose the extending direction of the element 125 and the extending direction of the connection between 135 and 125, examiner respectfully notes that Figures 2A-2B of Yen shows the second contact/common connection of gates 135, 125 to 105 and the first gate structure 135 in different layers, in the cross sectional view 135 extending perpendicular to the plane of view and second contact 105, M2/205 in a different layer extending horizontally in the plane of view as shown in Figure 2C.
Regarding Applicant’s arguments, on Pages 16-17 of the Remarks toward Claim 21 and secondary references Mallikarjunaswamy, Yen and Lim, examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In response to applicant's arguments against the references McKitterick, Mallikarjunaswamy, Yen and Lim applied in the rejection of Claim 21 and its dependent Claims individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments, on Page 17 of the Remarks toward dependent Claims 22-24, 32-33 due to dependency to Claim 21, please see the response to arguments toward Claim 21.
Regarding Applicant’s arguments toward primary reference Yamada used in the rejection of Claims that the reference does not disclose layer structure (see Pages 12 , 15 of the Remarks), examiner respectfully notes that secondary references Yen and Lim discloses layer structure as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (US 6,204,546); Lue et al. (US 2015/0318273).
discloses a device (Figures 1-20), comprising: a diode circuit (for example, comprising 11, 12, Figure 1, also see corresponding elements in other Figures) coupled between a first input/output (I/O) pin (connected to the drain/source node of 10, Figure 1) and a second I/O pin (connected to the drain/source node of 11, Figure 1, it is noted that I/O pins are shown as coupled to the substrate when switched off/during manufacturing, to be coupled to the circuit to be protected) of a circuit (circuit to be protected), and configured to be turned off (Paragraphs, 42, 70-71), wherein the diode circuit is configured to provide a first discharging path for the first I/O pin of the circuit and a second discharging path for the second I/O pin of the circuit (Figures 5-6, during manufacturing provides first and second ESD discharge path, Paragraphs 41, 70-71); Chu et al. (US 9,553,508) discloses MOS transistor circuits (transistors M1, M2 and M3, M4, Figures 1-2) comprising multilayer conductors with vias for gate structure and signal transmission (CL1-CL4 and ML1-ML3 respectively in Figure 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 10/03/2022